DARGAN, J.'
The instructions given by the court, were entirely correct, and appropriate to the evidence, and the issues submitted to the jury. The issues, in substance, are but two. The first, as to the sanity of the testator; second, whether the will was obtained by undue influence. The court, charged, in substance, that if it was obtained by undue influence, exercised over a weak, and infirm old man, it was void. Secondly, that if the jury believed from the whole evidence, the testator was of sound mind, they should find in favor of the validity of the will, notwithstanding four, out of five of the physicians, gave it as their opinion, the testator was not of sound mind. It is true, that the opinion of medical men, on the trial of a question of sanity, is entitled to more weight, than the opinion of a witness, who is not a physician. Yet it is the duty of a jury to weigh the whole evidence, and if they are satisfied, that the testator was of a sound and disposing mind, they should so find, although the physicians who may have been examined, gave it as their opinion, that the testator was insane.
Let the judgment be affirmed.